Citation Nr: 0729037	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  04-02 572	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio



THE ISSUES

1.  Entitlement to service connection for claimed 
hypertension.  

2.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected arthritis of the lumbar spine, with 
lumbar strain (hereinafter lumbar spine disability).  

3.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected residuals of a fracture of the right 
elbow, with traumatic arthritis (right elbow disability).  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran served on active duty from June 1965 to May 1967 
and from August 1968 to August 1988.  

In December 2005, the Board of Veterans' Appeals (Board) 
granted service connection for coronary artery disease and a 
10 percent rating for service-connected dermatitis with 
fungus infection of the feet.  

The Board remanded the issues listed on the title page to the 
agency of original jurisdiction (AOJ) for additional 
development.  

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge sitting at the AOJ in 
September 2005, and a transcript of this hearing is of 
record.  

The issues of service connection for claimed hypertension and 
an evaluation in excess of 10 percent for the service-
connected lumbar spine disability are being remanded to the 
AOJ via the Appeals Management Center in Washington, D.C.  
The veteran will be notified by VA if further action is 
required on his part.  

In statements received by VA in August 2005 and December 
2006, the veteran raised the issues of service connection for 
cellulitis of the right lower extremity and cellulitis of the 
"right groin pseudoaneurysm" due to VA heart 
catheterization in February 2005 under the provisions of 
38 U.S.C.A. § 1151 (2006).  As this issue has not been 
addressed by the AOJ, it is referred to the AOJ for 
appropriate action.  



FINDING OF FACT

The service-connected right elbow disability is shown to be 
manifested by X-ray evidence of degenerative changes with a 
small effusion, but more than limitation of flexion to 140 
degrees or extension to 0 degrees is not demonstrated.  



CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 10 
percent for the service-connected right elbow disability have 
not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 4.7, 4.71a including Diagnostic 
Codes 5206-5010 (2006).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 and Supp. 2005).  The regulations implementing 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied with respect to the issue decided herein.  

In May 2002, the AOJ sent the veteran a letter in which he 
was informed of the requirements needed to establish 
entitlement to an increased rating.  

In accordance with the requirements of VCAA, the letter 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  Additional private evidence was added to the 
claims files after May 2002.  

The veteran was advised in the letter to submit additional 
evidence to the RO, and the Board finds that this instruction 
is consistent with the requirement of 38 C.F.R. § 3.159(b)(1) 
that VA request that a claimant provide any evidence in his 
possession that pertains to a claim.  

Additionally, the veteran was informed in the December 2006 
Supplemental Statement of the Case about effective dates if 
an increased rating claim was granted.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  A relevant examination was 
conducted in October 2002.  

The Board concludes that all available evidence that is 
pertinent to the claim decided herein has been obtained 
and that there is sufficient medical evidence on file on 
which to make a decision on this issue.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claim, including at 
his September 2005 hearing.  The Board additionally finds 
that general due process considerations have been complied 
with by VA.  See 38 C.F.R. § 3.103 (2006).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that defect 
would not be more than harmless.  Of course, an error is not 
harmless when it "reasonably affect(s) the outcome of the 
case."  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such omission is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  


Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2006).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2006).  Separate 
diagnostic codes identify the various disabilities.  

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2006).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Nevertheless, where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, which is the situation with respect to the issues 
currently on appeal, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7 (2006).  

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements and 38 C.F.R. 
§ 4.45 provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  


Schedular Criteria

In the selection of diagnostic codes assigned to 
disabilities, injuries will generally be represented by the 
number assigned to the residual condition on the basis of 
which the rating is determined.  With injuries and diseases, 
preference is to be given to the number assigned to the 
injury or disease itself; if the rating is determined on the 
basis of residual conditions, the number appropriate to the 
residual condition will be added, preceded by a hyphen.  38 
C.F.R. § 4.27 (2006).  

The hyphenated diagnostic code in this case indicates that 
traumatic arthritis, under Diagnostic Code 5010, is the 
service-connected disorder and that limitation of flexion of 
the right elbow, under Diagnostic Code 5206, is a residual 
condition.  

Traumatic arthritis is rated as degenerative arthritis.  38 
C.F.R. § 4.71a, Code 5010.  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code(s) 
for the specific joint(s) involved.  When, however, the 
limitation of motion of the specific joint(s) involved is 
noncompensable under the appropriate diagnostic code(s), a 10 
percent rating is for application for each such major joint 
or group of minor joints affected by limitation of motion, to 
be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  

The veteran is currently assigned a 10 percent rating for 
limitation of flexion of the right elbow under Code 5206.  
That section provides for a no percent rating where flexion 
of either the major or minor elbow is 110 degrees or more.  A 
10 percent rating is assigned where flexion of either the 
major or minor elbow is limited to 100 degrees.  A 20 percent 
rating requires that flexion of a major or minor elbow be 
limited to 90 degrees.  38 C.F.R. § 4.71a, Code 5206.  

A 10 percent rating is assigned under Code 5207 when 
extension of the major or minor elbow is limited to 45 
degrees.  A 20 percent rating is assigned under this 
diagnostic code when extension of the major or minor elbow is 
limited to 75 degrees.  38 C.F.R. § 4.71a, Code 5207 (2006).  

Flexion of the elbow to 145 degrees is considered full and 
extension to 0 degrees is considered full.  See 38 C.F.R. § 
4.71, Plate I (2006).  


Analysis

A September 1989 rating decision granted service connection 
for right elbow disability and assigned a 10 percent 
evaluation effective on September 1, 1988.  

A claim for an increased evaluation for service-connected 
right elbow disability was received in April 2002 and denied 
by rating decision in March 2003.  The veteran timely 
appealed.  

When examined by the Ohio State University Medical Center in 
October 2002, the veteran complained of having right elbow 
pain and stiffness.  The pain flared up approximately once a 
week and lasted for a few hours.  Increased use precipitated 
the pain, and hot showers helped alleviate the pain.  The 
veteran was noted to be right handed.  

The motion of the veteran's right arm on examination in 
October 2002 included 140 degrees of flexion, 0 degrees of 
extension, and 80 degrees of supination and pronation.  

The X-ray studies of the right elbow showed degenerative 
changes with a small effusion.  The impressions were those of 
degenerative changes of the right elbow per x-ray and status 
post old fracture of the right elbow per history.  

Although the veteran complained at his September 2005 hearing 
of right elbow stiffness and numbness, VA treatment records 
dated from January 2003 through May 2006 do not reveal any 
complaints or treatment for right elbow disability.  

Based on the above noted medical findings, the Board 
concludes that an evaluation in excess of 10 percent is not 
assignable for the service-connected right elbow disability 
under the diagnostic codes for limitation of motion because 
flexion was to 140 degrees and extension was to 0 degrees.  

Because there is no medical evidence of ankylosis, flail 
joint, malunion or nonunion of the ulna or radius, or 
impairment of supination or pronation, an increased 
evaluation is also not warranted under another diagnostic 
code for disability of the elbow.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5205, 5209-5213 (2006).  

Moreover, because the veteran has close to normal range of 
motion of the right elbow, lacking only 5 degrees of flexion 
in October 2002, no additional compensation is warranted 
under DeLuca.  See also 38 C.F.R. § 4.40, 4.45.  

Ordinarily, the Schedule will apply unless there are 
exceptional or unusual factors, which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  

According to the regulation, an extraschedular rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2006).  

In this regard, the schedular evaluations in this case are 
not inadequate.  Ratings in excess of that assigned are 
provided for greater limitation of motion of the service-
connected right elbow, but the medical evidence reflects that 
those manifestations are not present in this case, as 
discussed above.  

In fact, the veteran only lacked 5 degrees of flexion of the 
right elbow in October 2002.  Consequently, the Board finds 
that there is no evidence demonstrating that the service-
connected right elbow disability markedly interferences with 
employment.  

Further, there is no evidence that the veteran has been 
hospitalized due to this disability.  Accordingly, the RO's 
decision not to submit this case for extraschedular 
consideration was correct.  

In reaching the above decisions, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's claims for an 
increased evaluation, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  




ORDER

An evaluation in excess of 10 percent for the service-
connected right elbow disability is denied.  



REMAND

In response to the December 2005 Board remand, a November 
2006 VA examination was conducted to determine the nature and 
etiology of the veteran's claimed hypertension.  

The Board notes, however, that the findings in the 
examination report are unclear.  Noted in the report as the 
examiner's medical opinion is the following: "is the 
veterans htn etiologically related to service is less likely 
as not (less than 50/50 probability) caused by or a result of 
none."  

Moreover, there are several diastolic blood pressure readings 
in service of 90 mm or more, including in June 1988, but the 
examiner in November 2006 states that the veteran had "no 
elevated blood pressure readings available taken during 
service to suggest any borderline htn in service."  

With respect to the issue of an increased evaluation for 
service-connected lumbar spine disability, the Board notes 
that there has been no VA compensation and pension 
examination of the lumbar spine since the new schedular 
criteria for the spine became effective on September 26, 
2003.  

Although it was noted in VA treatment records dated in May 
2006 that x-ray studies of the low back were ordered, no 
subsequent x-ray report is on file.  

VA has the authority to schedule a compensation and pension 
examination when such is deemed to be necessary, and the 
veteran has an obligation to report for that examination.  
Pursuant to 38 C.F.R. § 3.327(a) (2006), an examination will 
be requested whenever VA determines, as in this case, that 
there is a need to verify the nature, severity, or etiology 
of a disability.  See also 38 C.F.R. § 3.159 (2006).  

Accordingly, these remaining matters are REMANDED to the AOJ 
for the following actions:

1.  The AOJ should take appropriate steps 
to contact the veteran and request that 
he identify specific names, addresses and 
approximate dates of treatment, both VA 
and private, for all health care 
providers who have treated him for 
hypertension or for his service-connected 
lumbar spine disability since May 2006, 
to include any x-ray studies of the 
lumbar spine.  

After securing any appropriate consent 
from the veteran, VA must attempt to 
obtain copies of all treatment records 
identified by the veteran that have not 
been previously secured.  If VA is 
unsuccessful in obtaining any medical 
records identified by the veteran, it 
must inform the veteran and his 
representative of this and request them 
to provide copies of the outstanding 
medical records.  All attempts to secure 
this evidence must be documented in the 
claims file by the RO.  

2.  The examiner who saw the examiner in 
November 2006 should review the claims 
files and then provide a new opinion as 
to whether it is at least as likely as 
not (e.g., a 50 percent or greater 
likelihood) that the veteran's 
hypertension is etiologically related to 
service or caused or aggravated by 
service-connected disability.  This 
opinion must include a discussion of the 
intermittent elevated readings in 
service.  If this examiner is 
unavailable, another health care provider 
should review the claims files and 
provide the above-noted opinion.  The 
health care provider must provide a 
rationale for all opinions expressed, and 
the resulting report should be 
typewritten.

3.  The veteran should be afforded a VA 
examination to determine the current 
nature and extent of his service-
connected lumbar spine disability under 
the current schedular criteria.  The 
claims files must be made available to 
and reviewed by the examiner in 
conjunction with the examination.  Any 
indicated diagnostic tests and studies, 
including x-rays, must be accomplished.  

The VA examiner should identify all of 
the disabling manifestations 
specifically attributable to the 
service-connected lumbar spine 
disability.  The examiner should comment 
as to whether the service-connected 
disability is productive of any 
functional loss.  A complete rationale 
for all opinions must be provided.  The 
report prepared must be typed.  

4.  The AOJ must notify the veteran that 
it is his responsibility to report for 
the above examination and to cooperate in 
the development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2006).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.  

5.  Following completion of all indicated 
development to the extent possible, the 
AOJ must readjudicate the claim for 
service connection for hypertension and 
the claim for an evaluation in excess of 
10 percent for service-connected lumbar 
spine disability based on all relevant 
evidence on file.  If either issue 
continues to be denied, the AOJ must 
provide the veteran and his 
representative with a Supplemental 
Statement of the Case and the opportunity 
to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the AOJ.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2005).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


